PER CURIAM.
The motion to amend the form of mandate in this case by inserting' a clause to tbe effect that the same is “without prejudice” to an application to the circuit court for a further suspension of the injunction is denied. The affirmance in this court of a preliminary order or an interlocutory decree granting an injunction does not operate to deprive the circuit court of the power, inherent in it, temporarily to suspend such injunction, upon sufficient cause shown, after proper notice, whenever the ends of justice call for the exercise of such power.